Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Karmous (US 20180277641 A1) and further in view of Nishibe (US 20070178636 A1 hereinafter Nishibe).

Regarding claim 1, Karmous teaches in Figs. 9E and 10E, Fig. 9E showing details of the MOS gated power structure 900a (paragraph [0150]),  with associated text a semiconductor device comprising: 
a device cell (unit of 900a) including a gate component 214 (Fig. 9E, paragraph [0150]) configured to receive a gate control signal (the gate component is  a gate of a ; 
a temperature sensing component (240b-1, 240b-t, 240b-2) (Fig. 10E, paragraph [0167], lines 3-6 and 17-18) adjacent to the device cell (paragraph [0048])  and 
an interlayer dielectric layer 1040d covering at least partially the temperature sensing component and the gate component (Fig. 10E, paragraph [0167]), 
wherein each of the temperature sensing component and the gate component includes polycrystalline silicon (paragraph [0168]), 
wherein the temperature sensing component is formed as a polycrystalline silicon resistor (paragraph [0168]),
wherein the temperature sensing component and the gate component are formed from a same polycrystalline silicon layer and spaced from each other (both are polysilicon and are atleast partially at the upper portion of the substrate so that they are formed from a same polycrystalline silicon layer (Fig. 10E, paragraph [0167]); 
wherein the polycrystalline silicon of the temperature sensing component is doped with impurities of a first impurity concentration, and the polycrystalline silicon of the gate component is doped with impurities of a second impurity concentration, and the first impurity concentration is smaller than the second impurity concentration (embodiment in which the doping of the gate is higher than that of the resistor paragraph [0168]), and 
wherein the semiconductor device is selected from a group consisting of a metal- oxide-semiconductor field-effect transistor, an insulated-gate bipolar transistor, and a junction gate field-effect transistor (MOSFET or IGBT paragraph [0150]).
	Karmous does not specify the impurities of the first impurity concentration and the impurities of the second impurity concentration are N-type impurities however Karmous teaches the polysilicon of the resistor structure is protected partially during the doping of the gate polysilicon so that each of the impurities of the first impurity concentration and the impurities of the second impurity concentration are formed during the same doping process and are therefore of the same type of impurities.
	Nishibe teaches in Figs. 1-2 with associated text impurities of a first impurity concentration (impurities of gate of 5 are phosphorus and therefore n-type (Fig. 2 paragraph [0028])), introduced similarly to the impurities of the first impurity concentration Karmous, and the impurities of a second impurity concentration (impurities of resistor of 4 are phosphorus and therefore N-type paragraph [0027]), introduced similarly to the impurities of the first impurity concentration Karmous, are N-type impurities (impurities are phosphorus and therefore N-type Figs. 1-2, paragraphs [0027] and [0028]) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use N-type impurities the impurities of the first impurity concentration and the impurities of the second impurity concentration because according to Nishibe such impurities are suitable for the impurities of polysilicon gates and resistors (paragraph [0028]), it would have been obvious to one of ordinary skill in the art, in view of the teachings of Karmous and Nishibe, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods to use n-type impurities for the impurities of Karmous with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007). Furthermore the impurities would have had to have been chosen from n-type or p-type and choosing n-type among the two choices is very well known in the art.

Regarding claim 3, Karmous in view of Nishibe teaches the N-type impurities for the temperature sensing component and the gate component are selected from a group consisting of phosphorus, arsenic, and nitrogen (Nishibe teaches phosphorus as an N-type dopant paragraphs [0027]-[0028]).  

Regarding claim 7, Karmous teaches the temperature sensing component and the gate component are disposed on a common layer 222s (Fig. 10E).  

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Karmous in view of Nishibe as applied to claim 1 and further in view of  Ryou et. Al. (US 20100197106 A1 hereinafter Ryou).

	Regarding claim 2, Karmous in view of Nishibe teaches the semiconductor device of claim 1.
	Karmous does not specify the temperature sensing component has a negative temperature coefficient.
	Ryou discloses a temperature sensing component, similar to that of Karmous in view of Nishibe, has a negative temperature coefficient (NTC paragraph [0038]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the temperature sensing component of Karmous in view of Nishibe to have a negative temperature coefficient as taught by Ryou because according to Ryou an OP type of resistor is formed by adding implants to a polyconductor (PC) or active region (RX) of an integrated circuit, exemplary embodiment methods yield OP PC resistors, that are particularly useful in bandgap reference circuits due to their negative temperature coefficient characteristics, method embodiments use fewer photolithography steps for generating such resistors, and generally reduce oxide damage versus prior methods (paragraph 0036]).

Regarding claim 8, Karmous in view of Nishibe teaches the semiconductor device of claim 1 wherein the temperature sensing component is a polycrystalline silicon resistor (paragraphs [0020] and [0022]).
	Karmous does not specify the polycrystalline silicon resistor of a negative temperature coefficient, and wherein the thickness of the polycrystalline silicon resistor is in a range from 200 nm to 1 um.
	Ryou discloses a temperature sensing component, similar to that of Karmous in view of Nishibe, has a negative temperature coefficient (NTC paragraph [0036]) and wherein the thickness of the polycrystalline silicon resistor is in a range from 0 nm to 200 nm and therefore envisions t a thickness of 200 nm in the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the temperature sensing component of Karmous in view of Nishibe have a negative temperature coefficient as taught by Ryou because according to Ryou an OP type of resistor is formed by adding implants to a polyconductor (PC) or active region (RX) of an integrated circuit, exemplary embodiment methods yield OP PC resistors, that are particularly useful in bandgap reference circuits due to their negative temperature coefficient characteristics, method embodiments use fewer photolithography steps for generating such resistors, and generally reduce oxide damage versus prior methods (paragraph 0036]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). furthermore, the thickness would have been obvious to one of ordinary skill in the art at the time of the invention because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233, 235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Karmous in view of Nishibe as applied to claim 1 and further in view of  Peng et. Al. (US 20150035568 A1 hereinafter Peng).

	Regarding claim 5, Karmous in view of Nishibe teaches the semiconductor device of claim 1.
	Karmous does not specify the temperature sensing component has a shape of a strip.
Peng teaches in Figs. 1 and 10 with associated text a temperature sensing component 1062 (Fig. 1, paragraph [0022]) similar to that of Karmous, has a shape of a strip (Fig. 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the temperature sensing component of Karmous in view of Nishibe to have a shape of a strip as taught by Peng because according to Peng such a shape in suitable for a temperature sensing component (Fig. 1, paragraph [0022]) furthermore it would have been an obvious matter of design choice to use a strip shape since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). .

Regarding claim 17, Karmous in view of Nishibe teaches in Figs. 9E and 10E, Fig. 9E showing details of the MOS gated power structure 900a (paragraph [0150]),  with associated text a temperature sensing system, comprising: 
a semiconductor device including a device cell (unit of 900a)  and a temperature sensing component (240b-1, 240b-t, 240b-2) (Fig. 10E, paragraph [0167], lines 3-6 and 17-18) adjacent to the device cell (paragraph [0048]) , the device cell including a gate component configured to receive a gate control signal, each of the temperature sensing component and the gate component 214 (Fig. 9E, paragraph [0150])  including polycrystalline silicon (paragraph [0168]) disposed on a common layer 222s, the semiconductor device further including an interlayer dielectric layer 1040d that covers at least partially the temperature sensing component and the gate component (Fig. 10E, paragraph [0167]); and 
wherein the temperature sensing component is formed as a polycrystalline silicon resistor (paragraph [0168]), 
wherein the temperature sensing component and the gate component are formed from a same polycrystalline silicon layer and spaced from each other (Fig. 10E, paragraph [0167]), 
wherein the polycrystalline silicon of the temperature sensing component is doped with impurities of a first impurity concentration, and the polycrystalline silicon of the gate component is doped with impurities of a second impurity concentration, and the first impurity concentration is smaller than the second impurity concentration (embodiment in which the doping of the gate is higher than that of the resistor paragraph [0168]), and 
wherein the semiconductor device is selected from a group consisting of a metal- oxide-semiconductor field-effect transistor, an insulated-gate bipolar transistor, and a junction gate field-effect transistor (MOSFET or IGBT paragraph [0150]).  
Karmous does not specify the impurities of the first impurity concentration and the impurities of the second impurity concentration are N-type impurities however Karmous teaches the polysilicon of the resistor structure is protected partially during the doping of the gate polysilicon so that each of the impurities of the first impurity concentration and the impurities of the second impurity concentration are formed during the same doping process and are therefore of the same type of impurities.
	Nishibe teaches in Figs. 1-2 with associated text impurities of a first impurity concentration (impurities of gate of 5 are phosphorus and therefore n-type (Fig. 2 paragraph [0028])), introduced similarly to the impurities of the first impurity concentration Karmous, and the impurities of a second impurity concentration (impurities of resistor of 4 are phosphorus and therefore N-type paragraph [0027]), introduced similarly to the impurities of the first impurity concentration Karmous, are N-type impurities (impurities are phosphorus and therefore N-type Figs. 1-2, paragraphs [0027] and [0028]) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use N-type impurities the impurities of the first impurity concentration and the impurities of the second impurity concentration because according to Nishibe such impurities are suitable for the impurities of polysilicon gates and resistors (paragraph [0028]), it would have been obvious to one of ordinary skill in the art, in view of the teachings of Karmous and Nishibe, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods to use n-type impurities for the impurities of Karmous with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007). Furthermore the impurities would have had to have been chosen from n-type or p-type and choosing n-type among the two choices is very well known in the art.
Karmous does not specify a controller configured to generate the gate control signal and adjust the gate control signal in response to temperature information received from the temperature sensing component.
Peng teaches in Figs. 1 and 10 with associated text a temperature sensing system similar to that of Karmous in view of Nishibe comprising a controller 82 configured to generate a gate control signal and adjust the gate control signal (turning on or off transistor) in response to temperature information (resistance values) received from a temperature sensing component 1062 (Fig. 10, paragraph [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the controller of Peng in the temperature sensing system of Karmous in view of  Nishibe because according to Peng the heat control unit 86 is configured to control the circuit control unit 82 to turn on and off the circuit control unit, control the resistor value detector 84 to measure resistance values correspondingly, and based on the measured resistance values, determine if self-heat of the device 30 exceeds a predetermined limit and control the circuit control unit 82 to adjust a time the device 30 is turned on, or turn off the device 30 if needed so that by using such a controller in the system of Karmous in view of Nishibe the controller can be turn off the device at temperatures which may cause the device to malfunction.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Karmous in view of Nishibe and Peng as applied to claims 17 and further in view of  Lee et. Al. (US 20150098489 A1).

	Regarding claim 18, Karmous in view of Nishibe and Peng teaches the semiconductor device of claim 17.
	Peng does not specify the gate control signal is a voltage signal however Peng teaches the control signal turns on or off the transistor (paragraph [0039]).
	Lee discloses in Fig. 1 with associated text a semiconductor device similar to that of Lee  a control signal for turning on or off a transistor is a voltage (paragraph [0061]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gate control signal to turn on or off the transistor of Karmous in view of Nishibe and Peng to be a voltage signal as taught by Lee because according to Lee If any voltage is applied to the gate lines 150-1, the channel region 135 is formed between the source region 130-1 and the drain region 130-2 (paragraph [0061]) so that the voltage would be a suitable control signal furthermore using a voltage in such a way was in the art before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Karmous in view of Nishibe and Peng as applied to claims 17 and further in view of  Kozhukh (US 7306967 B1).

	Regarding claim 19, Karmous in view of Nishibe and Peng teaches the semiconductor device of claim 17.
	Peng does not specify the temperature sensing component is configured to detect a temperature range from -55 degree centigrade to 250 degree centigrade.
	Kozhukh discloses a temperature sensing component, similar to that of Karmous in view of Nishibe and Peng, is configured to detect a temperature range from -50 degree centigrade to 500 degree centigrade  and so including the range -55 degree centigrade to 250 degree centigrade (column 5, lines 11-16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the temperature sensing component to detect a temperature range from -55 degree centigrade to 250 degree centigrade as taught by Kozhukh because according to high temperature semiconductor thermistors based upon polycrystalline Si and Ge allows production in large volume of inexpensive interchangeable NTC thermistors with the highest thermosensitivity (7.3%/degree for Si and 5.3%/degree for Ge at 25.degree. C.) for a temperature range of -50 to +500.degree. C (column 5, lines 11-16). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).	 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 3-5, 7-8 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRAY/Examiner, Art Unit 2897